IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


PROGRESSIVE SELECT INSURANCE COMPANY,

             Petitioner,

 v.                                                     Case No. 5D16-2334

FLORIDA HOSPITAL MEDICAL CENTER
A/A/O LOUIS PENA,

           Respondent.
________________________________/

Opinion filed November 17, 2017

Petition for Certiorari Review
Decision from the Circuit Court
for Orange County Acting in
its Appellate Capacity.

Douglas H. Stein, of Bowman and Brooke,
LLP, Coral Gables, for Petitioner.

Chad A. Barr, of Law Office of Chad A. Barr,
P.A., Altamonte Springs, for Respondent.

Lawrence M. Kopelman, of Lawrence M.
Kopelman, P.A., Fort Lauderdale and Mac S.
Phillips and Chris Tadros, of Phillips Tadros,
P.A., Fort Lauderdale, as Amicus Curiae
Floridians for Fair Insurance, Inc.

PER CURIAM.

      Progressive Select Insurance Company (hereinafter “Progressive”) petitions this

court for a writ of certiorari, seeking to quash an opinion issued by the Circuit Court for

Orange County, sitting in its appellate capacity, which affirmed the final judgment entered
by the County Court. We deny the petition based upon the reasoning set forth in our

opinion in Progressive Select Insurance v. Florida Hospital Medical Center A/A/O

Jonathan Parent, No. 5D16-2333 (Fla. 5th DCA Nov. 17, 2017).

      PETITION DENIED.

SAWAYA and EDWARDS, JJ., concur.
PALMER, J., dissents, with opinion.




                                        2
PALMER, J., dissenting.                                                       5D16-2334

             I respectfully dissent for the reasons set forth in my dissent in Progressive

Selective Insurance Co. v. Florida Hospital Medical Center A/A/O Jonathan Parent,

No. 5D16-2333 (Fla. 5th DCA November 17, 2017).




                                           3